—Order unanimously modified on the law and as modified affirmed without costs in accordance with the following Memorandum: Supreme Court properly denied the motion of AmeriCU Credit Union, fZk/a Up State Federal Credit Union (Credit Union), for summary judgment dismissing the petition in this tax foreclosure proceeding but erred in sua sponte granting summary judgment to Jefferson County. There is an issue of fact whether the Credit Union or the Federal government owns the building (see generally, Zuckerman v City of New York, 49 NY2d 557, 562). We therefore modify the order by vacating the award of summary judgment to Jefferson County and reinstating the Credit Union’s answer. (Appeal from Order of Supreme Court, Jefferson County, Gilbert, J. — Summary Judgment.) Present— Pigott, Jr., P. J., Wisner, Hurlbutt, Kehoe and Lawton, JJ.